IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-14-00392-CV

WILLIAM M. WINDSOR,
                                                                    Appellant
    v.

SEAN D. FLEMING,
                                                                    Appellee


                              From the 378th District Court
                                  Ellis County, Texas
                                 Trial Court No. 88611


                                            ORDER


         Appellant, William W. Windsor, is incarcerated.1                  This is one of four

interlocutory appeals in which appellant is acting as his own counsel.2 We have had




1Appellant has been filing documents more quickly than we are able to respond to them. This order is
based on information and documents received through the close of business on May 18, 2015 and will not
be modified based on documents received thereafter. Subsequently received documents will be
addressed, if necessary, at a later date.

2 See 10-14-00355-CV, Windsor v. Round; 10-15-00069-CV, Windsor v. McDougald; 10-15-00092-CV, Windsor
v. Joeyisalittlekid, et al.
difficulty in obtaining appellant’s compliance with the rules and procedures of this

Court.

          Appellant has never filed the documents to determine whether he is a pauper.

Except for two of his most recent motions, he has paid, usually late and after notice and

threat of dismissal, most of the filing fees in all four proceedings. Other than the

unsupported conclusory statement in his motion to continue the stay, “I cannot afford

an attorney,” he had not asserted he could not hire counsel to represent him in this

appeal. Then, in two different motions entitled “Second Motion for Stay,” he provided

some financial information in an effort to explain why he cannot afford an attorney.3

The information provided establishes he is able to pay filing fees.                     Appellant has

contended, however, that due to his incarceration, he does not have adequate access to

information and legal resources and has previously requested a stay until he has

adequate access to the information and legal resources needed to handle his appeals.

We granted his request for a stay, in part, by order issued April 2, 2015. We ordered

this proceeding stayed for 35 days at which time the proceeding would be

automatically reinstated.

          Appellant filed a motion to continue the stay and, now apparently recognizing

that the partial grant of a stay has now expired, has filed a second motion for stay and

an amended second motion for stay of this appeal until he is released from jail.


3   We will refer to the second “Second Motion for Stay” as an amended second motion for stay.

Windsor v. Fleming                                                                               Page 2
       Contrary to our explicit instructions in a letter dated March 16, 2015, appellant

did not file his motion to continue the stay in each pending appeal; in fact, he did not

even identify by case number or style of the proceeding, in which proceeding he

wanted to file the motion. He noted only that he wanted it to be filed in all his

proceedings other than his pending criminal appeal. Further, he did not pay the filing

fee contemporaneously with the motion to continue the stay as required. Also contrary

to our explicit instructions, appellant did not serve the motion on any other party to the

proceeding; and there is no proof of service presented with the motion as appellant had

been previously informed was required on every document filed with the Court.4 We

grow weary of appellant’s blatant disregard of the rules and explicit notices from the

Court, and we are not even close to being able to reach the merits of any of the issues in

these proceedings.

       Appellant’s motion to continue the stay, second motion for stay, and amended

second motion for stay are woefully deficient in their procedural compliance.

Furthermore, we expressly explained that appellant would not be allowed to use his

incarceration as a means to further delay the disposition of this proceeding—precisely

the grounds for the extension of the stay which he seeks. Appellant’s motions are thus

also woefully deficient on their merits.




4 With regard to the second motion for stay and amended second motion for stay, Windsor did file a copy
in each proceeding but failed to provide proper proof of service.

Windsor v. Fleming                                                                              Page 3
       Accordingly, appellant’s motion to continue the stay, second motion for stay, and

amended second motion for stay are denied. The stay entered in this proceeding on

April 2, 2015 was automatically lifted by its express terms on May 7, 2015 and the

appellate timetable for this appeal resumed as of that date.

       At this time, May 18, 2015, a docketing statement for this appeal is past due;

payment for the clerk’s record is past due; a $10 fee for the motion to continue the stay

is past due; a $10 fee for the second motion to stay is past due; and a response to our

letter dated January 22, 2015 either obtaining permission to appeal or explaining why

appellant is exempt from the federal injunction is past due.

       Failure to pay the two required motion filing fees within 21 days from the date of

this Order will result in the dismissal of this appeal without further notice. Failure to

file a docketing statement and serve it on each party to the appeal and provide proof of

service to this Court in a form recognized by Rule 9.5(d) and (e) of the Texas Rules of

Appellate Procedure within 21 days from the date of this Order will result in dismissal

of this appeal without further notice. Failure to respond to our letter dated January 22,

2015, serve that response on each party to the appeal, and provide proof of service to

this Court in a form recognized by Rule 9.5(d) and (e) of the Texas Rules of Appellate

Procedure, within 21 days from the date of this Order will result in the dismissal of this

appeal without further notice. Further, failure to make arrangements to obtain the




Windsor v. Fleming                                                                  Page 4
clerk’s record and to also notify the Court of those arrangements within 21 days from

the date of this Order will result in the dismissal of this appeal without further notice.5




                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion to continue stay denied
Second motion to stay denied
Amended second motion to stay denied
Order issued and filed May 28, 2015




5 The parties should not assume that by allowing the further development of this appeal that the Court
has determined whether this appeal should be dismissed for violation of a federal court’s order that
identified appellant as a vexatious litigant and enjoined appellant from filing any complaint or initiating
any proceeding in any state or federal court or agency in the United States without first obtaining leave of
a federal district court in the district where the new complaint or proceeding is to be filed.

Windsor v. Fleming                                                                                   Page 5